DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Terrence Edwards on November 12, 2021.

The application has been amended as follows: 
The proposed amendments, filed 11/02/2021 are entered.
-- Claim 31 is cancelled –

Examiner’s Statement of Reasons for Allowance
Claims 12-13, 16-17, 20, 28-30 and 32-42 are allowed. The following is an examiner’s statement of reasons for allowance:

	The closest prior art of record - Brunner et al. (Environmental science & technology, 2006) - discloses a composition comprising nanoparticulated iron-rich material (e.g. iron oxide Fe2O3) in a volume of aqueous solution (e.g. 1 mg of nanoparticles per mL). The iron-rich material is in a volume of ultrapure water [Page 4374; Materials and Methods]. The size of the nanoparticles ranges from 12-50 nm [Table 1]. 

The prior art references do not teach or render obvious all the cumulative limitations of independent claim 12 with particular attention to a fertilizer comprising a combination of “an effective amount of a nanoparticulated iron-rich material” and “an effective amount of a nanoparticulated nitrogen-rich or phosphorus-rich or potassium-rich material”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        November 12, 2021